Citation Nr: 1601379	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral elbow joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral leg muscle pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hand pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral ankle pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral hip pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral arm pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for back muscle pain, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for neurological symptoms (claimed as weakness and twitching), to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for gastrointestinal symptoms and constant nausea, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to December 1991.  He served in the Southwest Asia from August 1990 to March 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In this case, the Veteran has contended that he has multiple joint and muscle pains, neurological symptoms (claimed as weakness and twitching), gastrointestinal symptoms, and headaches resulting from his service in the Southwest Asia theater of operations during the Persian Gulf War.  He has stated that he was exposed to burn pits, oil fires, SCUD attacks, an experimental pill, and anthrax during his service overseas.  See May 2015 Board Hearing Transcript (Tr.) at 4.  His DD-214 indicates that he served in Southwest Asia from August 1990 to March 1991.  

For the reasons discussed below, the Board finds that additional VA examinations are needed to fully address the Veteran's contentions and the Persian Gulf War provisions, 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, which are applicable in this case.  




Muscle and Joint Pain

The Veteran stated that his joint and muscle pain first began toward the end of his service and has progressively worsened.  See Tr. at 6.  In addition, he testified that he injured his right hand during service.  He said that he injured it during a training exercise at Ft. Bragg and thought it was broken and that he sliced it on a floor fan while in Turkey and required stiches.  See Tr. at 5.  

The Veteran's service treatment records indicate that he suffered a left hand palmar laceration in April 1988 and a contusion of the left hand in June 1990 (x-rays were negative).  It was also noted that he sprained his right hand playing basketball in April 1991.  A May 1991 follow-up record notes that he had an unresolved right hand sprain and that x-rays showed no fracture, dislocation, or bony or soft tissue abnormality.  His December 1991 separation examination indicates that his upper extremities, lower extremities, feet, and spine were normal.  The Veteran indicated that there had been no significant change in his health except for his knees and eyes.  

The Veteran was afforded a VA examination in February 2012, but his claims file was not available to the examiner at the time of the examination.  The examiner diagnosed the Veteran with degenerative joint disease of the back and clavicle.  She indicated that the date of diagnosis was 1991, which would mean that he was diagnosed with degenerative joint disease during service or within one year of separation of service.  No explanation was given for the date of diagnosis.  Moreover, the evidence does not indicate that he was diagnosed with degenerative joint disease prior to the February 2012 VA examination.  

The February 2012 VA examiner also diagnosed the Veteran with a bilateral ankle strain, a bilateral hip strain, a bilateral wrist strain, and a bilateral hand strain.  The examiner indicated that the bilateral ankle and hip strains were diagnosed in 2000, that the bilateral wrist strain was diagnosed in 1995, and that the bilateral hand strain was diagnosed in 1991.  The examiner did not provide any rationale for the diagnoses or the dates of onset.

In May 2012, the VA examiner reviewed the claims file and stated that the Veteran had several diagnoses that would lean toward chronic fatigue.  She noted that she had assessed the Veteran for "headaches, sleep disturbance, neurological symptoms, and neuroschological [sic] symptoms., and the other symptoms noted on other exams."  She opined that the [Veteran's] "chronic disability problems are 50/50% as likely related to southwest asia [sic] exposure to environmental hazzard [sic]."  It is unclear whether the examiner's opinion included the multiple muscle and joint symptoms described by the Veteran and diagnoses noted on the February 2012 VA examination.  Furthermore, no rationale was provided for the opinion.

In January 2014 and February 2014, another VA examiner reviewed the claims file and provided a medical opinion.  She indicated that the Veteran had multiple diagnoses that explained his symptoms, to include degenerative joint disease of the back and clavicle and strains of the ankles, hands, wrists, hips, and elbows.   She opined that these conditions were very common and that she did "not see evidence that [the] conditions are due to specific environmental exposure."  However, she did not provide any rationale for her opinion and did not address whether degenerative joint disease manifested in service or within one year of separation from service.  She did not examine the Veteran and did not provide any rationale for the diagnoses of bilateral ankle, hand, wrist, hip, and elbow strains.  Notably, the February 2012 VA examiner did not diagnose the Veteran with an elbow sprain, nor is this documented elsewhere in the record.  

Regarding the bilateral hand sprains, the VA examiner opined that it "appears [the Veteran] still has [a diagnosis] of [bilateral] hand strain.  [T]his condition began in 1991 by report and has persisted until current."  However, she went on to opine that the injuries during service were "self-limited and not expected to have residuals."  She opined that it was less likely than not that the Veteran's current bilateral hand strain was related to the hand injuries he had in service.  The Board finds the VA examiner's statements to be unclear and inconsistent.  

In addition, the Board notes that a May 2011 addendum to a February 2011 VA Persian Gulf examination indicates that the Veteran had symptoms of fibromyalgia, which were part of his Persian Gulf Syndrome.  Therefore, further clarification is needed to determine whether any of the Veteran's muscle and joint complaints are manifestations of fibromyalgia.  


Gastrointestinal Symptoms

The Veteran stated that he began noticing symptoms of nausea during service, that he went to a civilian doctor after service and was diagnosed with gastroesophageal reflux disease (GERD), and that he was given medication that helped his symptoms but did not completely alleviate them.  See Tr. at 9.  His service treatment records are negative for any complaints, treatment, or diagnoses related to a gastrointestinal disorder.  At the December 1991 separation examination, his abdomen and viscera were normal.  

A February 2011 VA treatment record indicates the Veteran reported that he had a history of reflux and GERD.  He had no diarrhea, constipation, or abdominal pain at the time of the examination.  

The February 2012 VA examiner diagnosed the Veteran with GERD and indicated that the date of diagnosis was 1991.  She provided no rationale for the date of diagnosis, and her May 2012 opinion is unclear and not supported by rationale.  

The January 2014 and February 2014 VA examiner opined that she did not see evidence that the Veteran's GERD was due to specific environmental exposure; however, she did not indicate whether GERD manifested in service or provide rationale for her opinion that his GERD was not related to in-service environmental exposure.  Furthermore, the Board notes that functional gastrointestinal disorders (excluding structural gastrointestinal diseases) are considered a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(a)(2).  Therefore, if the Veteran has a functional gastrointestinal disorder, it would be presumed related to his Persian Gulf service if it either manifested during his service in the Southwest Asia or to a degree of 10 percent or more not later than December 31, 2016.  Thus, further clarification is needed.

Neurological Symptoms (Weakness and Twitching)

During the May 2015 hearing, the Veteran stated that he first noticed his eyelids twitching a few years prior to the hearing.  See Tr. at 7.  He later said that he began experiencing neurological symptoms ten to fifteen years prior to the hearing.  See Tr. at 15.  He indicated that these symptoms progressed and that he experienced random twitching throughout his body.  See Tr. at 7; see also, September 2011 statement.  His wife has stated that she noticed that the Veteran had neurological symptoms, primarily twitching, and that it occurred throughout his body at different times without pattern or prediction.  See September 2011 statement.

A VA neurological examination was conducted in February 2012.  At that time, the Veteran told the examiner that his symptoms began ten to fifteen years earlier.  He said that he first noticed the twitching in his eyelids and that it progressed to involve other muscles throughout his body.  It was also noted that the Veteran had a perception of decreased strength.  On physical examination, it was noted that the Veteran had a variable decrease to light touch and pin prick in the left upper extremity in the entire hand and lateral forearm and upper arm, which was not consistent with a known physiological distribution.  No fasciculations were observed.  Electrodiagnostic testing showed evidence of left median mononeuropathy at the level of the wrist, which was demyelinating in nature, and consistent with mild left carpal tunnel syndrome.  There was also evidence of a mild to moderate left ulnar mononeuropathy localized to the across elbow segment, which was demyelinating in nature and consistent with compression or entrapment at that site.  The few noted fasciculations were limited to the two intrinsic muscles of the left hand and could have reflected the noted left median and ulnar mononeuropathies.  The diagnosis was hand fasciculations due to peripheral nerve compression (carpal tunnel syndrome and mild ulnar neuropathy).  The VA examiner did not address the etiology of the fasciculations that the Veteran experienced elsewhere in his body or provide an opinion as to whether the carpal tunnel syndrome and mild ulnar neuropathy were incurred in or related to his military service.

In addition, the February 2014 VA examiner indicated that the Veteran did not have a diagnosis of carpal tunnel syndrome by VA criteria and recent examination.  The basis for this conclusion is unclear.  

Based on the foregoing, the Board finds that another VA examination is needed to fully address the Veteran's reported neurological symptoms.


Headaches

During the May 2015 hearing, the Veteran testified that he began experiencing headaches ten to fifteen years earlier.  See Tr. at 16.  

The February 2012 VA examiner diagnosed the Veteran with tension headaches and indicated that the date of diagnosis was 1992.  It is unclear whether the VA examiner's May 2012 opinion addressed the Veteran's tension headaches, and no rationale was provided for the opinion.  In addition, the February 2014 VA examiner did not provide any rationale for her opinion that there was no evidence that the conditions were due to a specific environmental exposure.

Based on the foregoing, the Board finds that another VA examination is needed to fully address the Veteran's reported headaches.

Finally, any outstanding, relevant treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his elbows, legs, hands, ankles, hips, arms, back, neurological symptoms (weakness and twitching), gastrointestinal symptoms, and headaches.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Nashville VA Medical Center, Tucson VA Medical Center, and Sierra Vista VA Outpatient Clinic.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral elbow joint pain, bilateral muscle leg pain, bilateral hand pain, bilateral ankle pain, bilateral hip pain, bilateral arm pain, and back muscle pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he began experiencing joint and muscle pain towards the end of his service and that his symptoms have progressively worsened.  See, Board Hearing Tr. at 6.  He has also contended that he was exposed to burn pits, oil fires, SCUD attacks, an experimental pill, and anthrax during his service in the Persian Gulf.  See, Tr. at 4.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current disorders related to the Veteran's reported symptoms.  In doing so, the examiner should address the prior diagnoses of record, to include a bilateral ankle sprain, a bilateral hip strain, a bilateral ankle sprain, a bilateral hand strain, and degenerative joint disease of the back and clavicle.  The examiner should also indicate whether the Veteran meets the criteria for a diagnosis of fibromyalgia for any of his described symptoms.  

b)  For each diagnosis identified, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested during service or is otherwise causally or etiologically related to his service, to include any in-service symptomatology, injury, or environmental exposure.  In rendering this opinion, the examiner should consider the Veteran's in-service hand injuries in April 1988, June 1990, and April 1991.

c)  For any diagnosed degenerative joint disease, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested during active service, within one year of separation from service, or is otherwise causally or etiologically related to service.

d)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed neurological symptoms, to include weakness and twitching, and headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he began experiencing neurological symptoms (weakness and twitching) and headaches ten to fifteen years ago.  See, May 2015 Board Hearing Tr. at 15-16.  He has stated that he first noticed twitching in his eyelids that progressed to random twitching and weakness throughout his body.  See, Tr at 7.  He has also contended that he was exposed to burn pits, oil fires, SCUD attacks, an experimental pill, and anthrax during his service in the Persian Gulf.  See, Tr. at 4.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current disorders related to the Veteran's reported symptoms.  In doing so, the examiner should address prior diagnoses of record, to include carpal tunnel syndrome, ulnar neuropathy, and tension headaches.  

b)  For each diagnosis identified, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested during service or is otherwise causally or etiologically related to his service, to include any in-service symptomatology, injury, or environmental exposure.  

c)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed gastrointestinal symptoms, to include nausea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he began noticing symptoms of nausea during service, that he went to a civilian doctor after service and was diagnosed with GERD and that he was given medication that helped his symptoms but did not completely alleviate them.  See May 2015 Board Hearing Tr. at 9.  He has also contended that he was exposed to burn pits, oil fires, SCUD attacks, an experimental pill, and anthrax during his service in the Persian Gulf.  See, Tr. at 4.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current disorders related to the Veteran's reported symptoms.  In doing so, the examiner should address prior diagnoses of record, to include GERD.  The examiner should also indicate whether the Veteran's symptoms are the result of a functional gastrointestinal disorder or a structural gastrointestinal disease.

b)  For each diagnosis identified, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested during service or is otherwise causally or etiologically related to his service, to include any in-service symptomatology, injury, or environmental exposure.  

c)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




